t c memo united_states tax_court christopher schorse petitioner and cynthia palabrica commissioner of internal revenue respondent intervenor v docket no filed date christopher schorse pro_se cynthia palabrica pro_se richard c grosenick for respondent memorandum findings_of_fact and opinion paris judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that he is not entitled to relief from joint_and_several_liability under sec_6015 c or f for and with respect to federal_income_tax returns that he jointly filed with intervenor his former spouse the liability has been paid in full and petitioner is not seeking a refund of any payments made toward the liability for that year respondent and intervenor concede that petitioner is entitled to relief under sec_6015 for the remaining issues to be decided are whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f for and findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts between petitioner and respondent the first amended first 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2because and are not in controversy they will not be discussed further except to provide background information stipulation of facts between intervenor and respondent and the exhibits are incorporated herein by this reference petitioner resided in wisconsin when he timely filed his petition intervenor resided in wisconsin when she intervened in this case background petitioner and intervenor were married in they were legally_separated in and their divorce became final in during their marriage they had three children born in and petitioner holds a bachelor of science degree in computer science and has no formal education in business finance or accounting for the years in issue petitioner had his own business crs enterprises inc an s_corporation intervenor was an obstetrician-gynecologist ob-gyn and the shareholder of hls medical services s c hls an s_corporation petitioner and intervenor managed their personal and business finances separately and neither controlled the other’s spending they had separate bank accounts and a personal joint bank account used to pay the mortgage_insurance and utility expenses for their family home historically and for the years in issue 3the first stipulation of facts between petitioner and respondent with attached exhibits contains identical stipulations and exhibits to the first amended first stipulation of facts between intervenor and respondent intervenor earned to of the household_income she paid most of the family_expenses and all of the childrens’ expenses including dollar_figure a month for private elementary_school for one child and dollar_figure a month for a full-time nanny for the other two children petitioner was aware that significant funds were spent on childcare and the cost of private school tax returns for and intervenor provided petitioner with her tax information including her hls schedules k-1 partner’s share of income deductions credits etc intervenor’s hls schedules k-1 reflected losses for and petitioner asked intervenor and her business accountant about the losses they informed him that intervenor did not have a sufficient basis in hls to deduct the losses for those years for each year in issue petitioner calculated their tax_liability both with and without the loss claimed for each year in issue petitioner then instructed his business accountant to prepare and file a joint_return that claimed the loss deduction petitioner thought that the information on intervenor’s hls schedules k-1 was similar to the information he would have reported on his business’ schedules k-1 and that the profits and losses reported on intervenor’s hls schedules k-1 were the amounts to be used on the joint returns for they reported adjusted_gross_income agi of dollar_figure claimed a loss deduction of dollar_figure and received refunds totaling dollar_figure for they reported agi of dollar_figure claimed a loss deduction of dollar_figure and received a refund of dollar_figure for they reported agi of dollar_figure claimed an at-risk carryover deduction of dollar_figure and received a refund of dollar_figure during the years in issue they significantly renovated their family home with their tax refunds in or respondent examined petitioner and intervenor’ sec_2002 and joint returns for respondent assessed additional tax of dollar_figure and an accuracy-related_penalty of dollar_figure for respondent assessed additional tax of dollar_figure and an accuracy-related_penalty of dollar_figure for respondent assessed additional tax of dollar_figure and an accuracy-related_penalty of dollar_figure on date petitioner and intervenor entered into an installment_agreement to pay dollar_figure a month on the and tax_liabilities within four months their installment_agreement for and was canceled because they defaulted on their payments petitioner and intervenor 4petitioner and intervenor were issued a dollar_figure refund on date and a dollar_figure refund on date there is no explanation in the record as to why petitioner and intervenor were issued two refunds for legally_separated on date intervenor continued to make payments on the liability and it was paid in full on date petitioner and intervenor’s divorce was finalized on date petitioner’s request for administrative relief on date before their divorce was final petitioner submitted to the internal_revenue_service form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability for and under the explanation for involvement with finances and preparing returns petitioner checked the boxes for gathered receipts and cancelled checks gave tax documents to the person who prepared the returns and reviewed the returns before they were signed petitioner further explained that he was provided intervenor’s tax information and assumed it was correct but he did not verify whether it was correct under their marital settlement agreement intervenor agreed to be responsible for their tax_liabilities for the years in issue through on date respondent made a preliminary determination that petitioner was entitled to full relief for and under sec_6015 and partial relief for under sec_6015 on date intervenor 5on date petitioner submitted a separate form_8857 for submitted to respondent a letter appealing the preliminary determination on date respondent’s office of appeals appeals informed petitioner that it was reconsidering petitioner’s request on date petitioner provided appeals the marital settlement agreement on date appeals made a final_determination that petitioner was ineligible for relief for and under sec_6015 c or f on form_8857 petitioner reported total monthly income of dollar_figure and total monthly expenses of dollar_figure at the time appeals made its final_determination petitioner’s monthly income had increased to dollar_figure at the time of trial petitioner’s financial situation was substantially the same opinion generally married taxpayers may elect to file joint federal_income_tax returns sec_6013 sec_6013 provides that if a joint_return is filed each spouse is jointly and severally liable for the entire tax due for that year a requesting spouse may be relieved from joint_and_several_liability under sec_6015 however if certain conditions are met except as otherwise provided in sec_6015 the requesting spouse generally bears the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir sec_6015 provides three potential avenues to relief under subsections b c and f a requesting spouse who satisfies the conditions of subsection b may be relieved from liability for an understatement_of_tax attributable to the other spouse similarly a requesting spouse who satisfies the conditions of subsection c may have his or her liability for a deficiency limited to the portion of the deficiency allocated to him or her under subsection d finally the requesting spouse may be granted relief under subsection f from any unpaid tax or any deficiency if relief is not available under subsection b or c and it would be inequitable to hold the requesting spouse liable the court will determine whether petitioner is entitled to relief under subsection b c or f for and see sec_6015 i relief under sec_6015 sec_6015 provides that a requesting spouse shall be relieved of joint_and_several_liability for a particular year if each of the following requirements is met a a joint_return was filed for the year in issue b the return contains an understatement attributable to an erroneous item of the nonrequesting spouse c the requesting spouse establishes that in signing the return he or she did not know and had no reason to know of the understatement 6as stated supra p and are no longer in issue d it is inequitable to hold the requesting spouse liable for the deficiency attributable to the understatement and e the requesting spouse’s claim for relief is timely failure to meet one of these requirements precludes relief under sec_6015 alt v commissioner t c pincite respondent argues that petitioner has not satisfied the subparagraph c requirement of sec_6015 to qualify for sec_6015 relief a requesting spouse cannot have had actual knowledge or a reason to know of the understatement at the time he signed the joint_return sec_6015 generally a requesting spouse has reason to know of the understatement if he has reason to know of the transaction that gave rise to the understatement 118_tc_106 aff’d 353_f3d_1181 10th cir the u s court_of_appeals for the seventh circuit to which this case is appealable absent an agreement between the parties see sec_7482 has adopted a more lenient approach in cases where the understatement results from improper deductions versus cases involving unreported income see 74_f3d_1528 7th cir rev’g and remanding tcmemo_1994_241 see also 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals has stated that the requesting spouse must establish that he did not know or have reason to know that the erroneous deduction would give rise to an understatement resser v commissioner f 3d pincite6 quoting 887_f2d_959 9th cir the court applies a reasonably prudent person standard to evaluate the requesting spouse’s knowledge in cases involving both unreported income and erroneous deductions 121_tc_73 regarding improper deductions 114_tc_276 regarding unreported income a spouse knew or had reason to know of an understatement if a reasonably prudent person in his position would have known that the return contained an understatement when he signed it resser v commissioner f 3d pincite6 butler v commissioner t c pincite the reasonably prudent person standard also imposes a duty_of inquiry on the requesting spouse resser v commissioner f 3d pincite hopkins v commissioner t c pincite butler v commissioner t c pincite for understatements resulting from improper deductions the requesting spouse had reason to know if he had sufficient knowledge of the facts underlying the deductions such that a reasonably prudent person in his position would seriously have questioned whether the deductions were erroneous resser v commissioner f 3d pincite quoting 872_f2d_1499 11th cir aff’g t c memo in applying the reasonably prudent person standard the court considers four factors the requesting spouse’s level of education the requesting spouse’s involvement in the family’s financial and business activities any substantial unexplained increase in the family’s standard of living and the nonrequesting spouse’s evasiveness or deceitfulness about the family’s finances resser v commissioner f 3d pincite no single factor is controlling each of these four factors weighs against petitioner petitioner has a bachelor of science degree in computer science and owned and operated his own business even though petitioner does not have a degree in business accounting or finance his experience owning and operating his s_corporation provided him with at least a cursory understanding of the appropriate tax treatment of profits and losses petitioner testified that he reported profits and losses from his business on schedule_k-1 each year and understood intervenor’s schedules k-1 to include the same type of information for the years in issue petitioner was involved in the family’s financial activities and was aware of intervenor’s financial and tax situation because he was provided that information the court finds his claims to the contrary are self- serving and not credible see 87_tc_74 finding that the court is not required to accept uncorroborated or self-serving testimony as reliable and true while petitioner was not involved in intervenor’s ob-gyn practice he was given all of intervenor’s tax documents and was involved in preparing the joint returns petitioner calculated their tax_liability for each year in issue before taking their tax information to his business accountant when he inquired about the losses reflected on intervenor’s hls schedules k-1 intervenor and her business accountant told him intervenor could not deduct the losses for and he was aware that claiming the losses would result in refunds because he compared their and tax_liabilities with and without the losses before instructing his business accountant to deduct them petitioner and intervenor maintained a high standard of living during the years in issue their high standard of living included paying dollar_figure a month for one of their children to attend a private elementary_school and paying dollar_figure a month for a full-time nanny for their other children in addition to their high standard of living during the years in issue they used their tax refunds to renovate the family home petitioner testified that he had no control_over how intervenor spent her income or the refunds petitioner was aware however that the joint income was being spent on high-cost items and that there was a substantial increase in funds used to renovate the family home he benefited from the high standard of living and the renovations finally nothing in the record indicates that intervenor tried to deceive or hide anything from petitioner while petitioner and intervenor maintained separate bank accounts they also had a joint bank account to pay the mortgage and other household costs petitioner was provided all of intervenor’s tax information to prepare the joint returns when he asked about the losses reported on intervenor’s schedules k-1 he was given an answer by intervenor and her business accountant petitioner provided all of his and intervenor’s tax information to his business accountant to prepare the joint returns and instructed his accountant to include the losses on the joint returns in consideration of the four enumerated factors the court finds that a reasonably prudent person in petitioner’s position at the time he signed the joint returns could be expected to know that the joint returns contained understatements and that petitioner actually knew the and joint returns each contained an understatement thus petitioner failed to satisfy his burden to establish that he did not know or have reason to know that the loss deductions would result in understatements of tax for and and is not entitled to relief under sec_6015 failing any condition of subsection b precludes relief under that subsection as the court has found that petitioner failed the knowledge requirement he is not entitled to relief under sec_6015 for or ii relief under sec_6015 an election under sec_6015 is ineffective with respect to any portion of a deficiency if the commissioner proves by a preponderance_of_the_evidence that the requesting spouse had actual knowledge when signing the return of an item giving rise to a deficiency that is otherwise allocable to the nonrequesting spouse sec_6015 hopkins v commissioner t c pincite in cases involving erroneous deductions a spouse is deemed to have actual knowledge of an item giving rise to a deficiency if he had actual knowledge of the factual circumstances that made the deduction unallowable 116_tc_198 actual knowledge of the tax laws or legal consequences of the operative facts is not required id 115_tc_183 aff’d 282_f3d_326 5th cir as the court found supra pp petitioner had actual knowledge of the items allocable to intervenor giving rise to the understatements when he signed the joint returns therefore petitioner is not entitled to relief under sec_6015 for or iii relief under sec_6015 sec_6015 grants the commissioner discretion to relieve an individual from joint liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency when the court reviews a determination by the commissioner denying relief under sec_6015 both the standard and scope of review are de novo 132_tc_203 as directed by sec_6015 the commissioner has prescribed procedures to determine whether a requesting spouse is entitled to equitable relief from joint_and_several_liability those procedures are set forth in revproc_2013_34 sec_4 2013_43_irb_397 although the court considers those procedures when reviewing the commissioner’s determination the court is not bound by them 136_tc_432 rogers v commissioner tcmemo_2018_53 at the court’s determination ultimately rests on an evaluation of all the facts and circumstances porter v commissioner t c pincite pursuant to revproc_2013_34 sec_4 the commissioner conducts a multistep analysis when determining whether a requesting spouse is entitled to equitable relief under sec_6015 the requirements for relief under revproc_2013_34 supra are categorized as threshold or mandatory requirements streamlined elements and equitable factors a requesting spouse must satisfy each threshold requirement to be considered for relief see revproc_2013_34 sec_4 i r b pincite if the requesting spouse meets the threshold requirements the commissioner will grant equitable relief if the requesting spouse meets each streamlined element see id sec_4 i r b pincite otherwise the commissioner will determine whether equitable relief is appropriate by evaluating the equitable factors see id sec_4 i r b pincite a threshold requirements the requesting spouse must meet seven threshold requirements to be considered for relief under sec_6015 revproc_2013_34 sec_4 the parties agree and the court finds that petitioner meets the threshold requirements b streamlined elements if the threshold requirements are satisfied revproc_2013_34 sec_4 describes circumstances in which the commissioner will make a streamlined determination granting equitable relief under sec_6015 to be eligible for a streamlined determination the requesting spouse among other things must establish under guidelines provided in revproc_2013_34 sec_4 a that he d id not know or have reason to know that there was an understatement or deficiency on the joint income_tax return id sec_4 c i i r b pincite as found supra pp petitioner had knowledge of the understate- ments on the joint returns for the years in issue therefore petitioner is ineligible for a streamlined determination in accordance with revproc_2013_34 sec_4 c equitable factors revproc_2013_34 sec_4 applies to a requesting spouse who requests relief under sec_6015 and who satisfies the threshold conditions of sec_4 but does not qualify for streamlined determinations granting relief under sec_4 id sec_4 revproc_2013_34 sec_4 lists the following seven nonexclusive factors to be considered in determining whether taking into account all the facts and circumstances equitable relief under sec_6015 should be granted the current marital status of the spouses whether the requesting spouse would suffer any economic hardship if relief were not granted whether the requesting spouse knew or had reason to know of the item giving rise to the understatement whether either spouse has a legal_obligation to pay the outstanding federal_income_tax liability whether the requesting spouse significantly benefited from the understatement whether the requesting spouse has made a good_faith effort to comply with the income_tax laws in the years following the years for which relief is sought and whether the requesting spouse was in poor mental or physical health at the time the returns in issue were filed at the time the request for relief was made or at the time of trial in making a determination under sec_6015 the court considers the enumerated factors as well as any other_relevant_factors no single factor is dispositive and t he degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances revproc_2013_34 sec_4 see pullins v commissioner t c pincite hall v commissioner tcmemo_2014_171 at marital status if the requesting spouse is no longer married to the nonrequesting spouse this factor will weigh in favor of granting relief see revproc_2013_34 sec_4 a if the requesting spouse is still married to the nonrequesting spouse this factor is neutral id as petitioner and intervenor were divorced before respondent’s final_determination this factor favors petitioner economic hardship economic hardship exists if satisfaction of the tax_liability in whole or in part would result in the requesting spouse’s being unable to meet his or her reasonable basic living_expenses id sec_403 i r b pincite where the requesting spouse’s income exceed sec_250 of the federal poverty guidelines this factor favors relief if monthly income exceeds reasonable basic living_expenses by dollar_figure or less id if denying relief from joint_and_several_liability will not cause the requesting spouse to suffer economic hardship this factor will be neutral id at the time of trial petitioner’s monthly income was approximately dollar_figure which exceed sec_250 of the federal poverty guidelines petitioner did not provide the court with evidence of his monthly expenses therefore petitioner has not established that he will suffer economic hardship if the court denies him relief this factor is neutral knowledge knowledge exists when the requesting spouse knew or had reason to know of the item giving rise to the understatement or deficiency as of the date the joint_return was filed or the date the requesting spouse reasonably believed the joint_return was filed id sec_4 c i a if the requesting spouse did not know and had no reason to know of the item giving rise to the understatement this factor will weigh in favor of relief id if the requesting spouse knew or had reason to know of the item giving rise to the understatement this factor will weigh against relief id as previously discussed petitioner knew of the items giving rise to the understatements on the joint returns for the years in issue see supra pp this factor weighs against granting relief legal_obligation this factor favors relief where the nonrequesting spouse has the sole obligation to pay an outstanding federal tax_liability under a binding divorce decree or other legally binding agreement revproc_2013_34 sec_4 d i r b pincite this factor is neutral where both spouses have an obligation to pay the outstanding liability under a binding divorce decree or other legally binding agreement id petitioner and intervenor’s divorce decree states that intervenor is solely responsible for the and federal_income_tax liabilities accordingly this factor favors petitioner significant benefit under this factor the court considers whether the requesting spouse received a significant benefit beyond normal support from the understatement id sec_4 e normal support is measured by the circumstances of the particular party porter v commissioner t c pincite guidance under sec_6015 states that benefits in excess of normal support are mitigated however where the nonrequesting spouse controlled the household or business finances making this factor neutral revproc_2013_34 sec_4 e this factor will weigh in favor of granting relief if the nonrequesting spouse significantly benefited from the unpaid tax or understatement and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment id as discussed above petitioner and intervenor had a high standard of living which included private school and a nanny for their children additionally during the years in issue they significantly renovated the family home with their tax refunds petitioner benefited significantly from the understatements of tax for and petitioner argues he had no control_over how intervenor spent her income or the refunds intervenor however had contributed to of the household_income and had paid most of the household expenses out of their joint bank account the record reflects that petitioner was aware and enjoyed the benefit of the renovations the private school and the nanny additionally petitioner controlled the preparation of the joint returns for the years in issue and decided to deduct hls’ losses petitioner’s argument fails to take into account that his income_tax liabilities were also reduced by the erroneous deductions claimed on their returns because petitioner significantly benefited from the understatements this factor weighs against him compliance the parties agree that petitioner is currently in compliance with his federal_income_tax obligations therefore this factor favors petitioner health this factor may weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the returns in issue were filed at the time the request for relief was made or at the time of trial id sec_4 g i r b pincite see also pullins v commissioner t c pincite if the requesting spouse was in neither poor physical nor poor mental health this factor is neutral revproc_2013_34 sec_4 g the parties agree that petitioner was not in poor mental or poor physical health at any of those times thus this factor is neutral d conclusion on sec_6015 relief although many of the factors for equitable relief either favor petitioner or are neutral petitioner’s actual knowledge of the losses deducted on the joint returns his involvement in preparing those returns and the significant benefit he received from the understatements weigh too heavily against him to allow relief weighing all the facts and circumstances the court finds that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for or iv conclusion the court finds that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 c or f for and the court has considered all the other arguments of the parties and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
